Title: To Thomas Jefferson from John Barnes, 5 December 1800
From: Barnes, John
To: Jefferson, Thomas



Sir
G. Town saturday Morng. 5th. decr.

The Weather is realy too bad, to walk, or I should have waited on you personaly I am almost certain, you must, be in want of some little matters.—If you Approve of these two hankerfs:—I can procure more at same Rate ie, 4/6—and should you think of any Other Article—Mr. Mc.Munn—or his servant—is almost every day in Town, and calls, here—you could be Accomodated without the trouble of sending Yours—or, if any thing in particular is wanting I will come—at the first Notice ⅌ Coachee,
I am sir most respectfully your Obedt: Hb st.

John Barnes

